 


109 HR 4454 IH: To amend the Internal Revenue Code of 1986 to provide for the amendment of a claim for abatement, remission, or refund of tax imposed on distilled spirits returned to the bonded premises of a distilled spirits plant.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4454 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Graves introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the amendment of a claim for abatement, remission, or refund of tax imposed on distilled spirits returned to the bonded premises of a distilled spirits plant. 
 
 
1.Amendment to claim for abatement, remission, or refund for distilled spirits returned to bonded premises of distilled spirits plant 
(a)In generalSubsection (c) of section 5008 of the Internal Revenue Code of 1986 (relating to distilled spirits returned to bonded premises) is amended by adding at the end the following new paragraph: 
 
(3)Claim amendmentA claim filed pursuant to paragraph (2) may be amended by the claimant not later than 12 months after the date of filing or 12 months after the date of enactment of this paragraph, whichever is later, for the limited purpose of correcting an error which resulted in a failure by the claimant to claim the full amount of abatement, remission, or refund to which the claimant is entitled under paragraph (1).. 
(b)Effective dateThe amendment made by this section shall apply to claims filed on or after January 1, 2002.  
 
